      Case 3:16-cr-01896-DMS Document 70 Filed 03/08/19 PageID.168 Page 1 of 2



   ROBERT S. BREWER, JR.
 1 United States Attorney

 2 MATTHEW J. SUTTON
   Assistant U.S. Attorney
 3 Illinois State Bar No. 6307129
   880 Front Street, Room 6293
 4
   San Diego, California 92101-8893
 5 Telephone: (619) 546-8941
   Facsimile: (619) 546-0631
 6 Matthew.Sutton@usdoj.gov

 7
     Attorneys for the United States
 8
                           UNITED STATES DISTRICT COURT
 9
                         SOUTHERN DISTRICT OF CALIFORNIA
10

11 UNITED STATES OF AMERICA,                   Case No.: 16-cr-01896-DMS
12                                                       17-cr-03687-DMS
           v.
13                                             JOINT MOTION TO CONTINUE
     DAMASO LOPEZ-SERRANO (1),                 STATUS HEARING REGARDING
14                                             SENTENCING
15     Defendant.

16         The parties hereby file a joint motion requesting that the status hearing regarding

17 sentencing in this matter presently scheduled before the Honorable Dana M. Sabraw for

18 March 12, 2019, at 3:00 p.m., be continued to June 12, 2019, at 3:00 p.m. Assistant United

19 States Attorney Matthew Sutton contacted defense counsel who agreed to continue this

20 hearing. The parties further agree that the time between the filing of this joint motion

21 until June 12, 2019, is excludable under the Speedy Trial Act under 18 U.S.C. Section

22 3161(h)(1)(G).

23
           DATED: March 8, 2019                        Respectfully submitted,
24

25                                                     ROBERT S. BREWER, JR.
                                                       United States Attorney
26
           /s/ Matthew J. Lombard                      /s/Matthew J. Sutton
27
           Counsel for Damaso Lopez-Serrano            Assistant United States Attorney
28
      Case 3:16-cr-01896-DMS Document 70 Filed 03/08/19 PageID.169 Page 2 of 2



                                UNITED STATES DISTRICT COURT
1
                           SOUTHERN DISTRICT OF CALIFORNIA
2
     UNITED STATES OF AMERICA,
3
                                                 Case No.: 16-cr-01896-DMS
4                  Plaintiff,
                                                           17-cr-03687-DMS
           v.
5
     DAMASO LOPEZ-SERRANO (1),                   CERTIFICATE OF SERVICE
6
       Defendant.
7

8 IT IS HEREBY CERTIFIED THAT:

9
           I, Matthew J. Sutton, am a citizen of the United States and am at least eighteen
10
     years of age. My business address is 880 Front Street, Room 6293, San Diego, California
11
     92101-8893.
12
           I am not a party to the above-entitled action. I have caused service of this JOINT
13
     MOTION TO CONTINUE STATUS HEARING REGARDING SENTENCING on the
14
     following parties by electronically filing the foregoing with the Clerk of the District Court
15
     using its ECF System, which electronically notifies them.
16

17         Matthew J. Lombard and Michael Littman

18
           I declare under penalty of perjury that the foregoing is true and correct.
19
           Executed on March 8, 2019.
20

21                                                        s/Matthew J. Sutton
                                                          MATTHEW J. SUTTON
22

23

24

25

26

27

28
                                                 2
